THEA~TORNEY             GENERAL
                            OFTEX~~


  'I*ILL WILSON
AlTORNEY   GICNERAI.
                                July 15, 1958

       Colonel Homer Garrison, Jr.       Opinion No. WW 476
       Director
       Texas Department of Public Safety Re: Jurisdiction of Rail-
       5805 N. Lamar
               -     Blvd.                   road Commission and
       Aust.lri,
               'l'exas                       Department of Public
                                             Safety over Motor
                                             Carrier and Motor Bus
                                             Operations Between Con-
                                             tiguous Incorporated
       Dear Colonel Garrison:                Cities.
                 Your request for a clarification of Attorney
       General's Opinion No. ~~-328,which related to the Railroad
       Commission's jurisdiction over motor carrier and motor bus
       operations over the Dallas-Fort Worth Turnpike, and in which
       you request our opinion on the following questions:
            1.   Is Art. 1690b, Vernon's Penal Code, vlolated by
                 an uncertificated carrier hauling for hire who
                 traverses a highway between incorporated cities
                 or towns when the operation remains totally
                 within corporate limits so that at no time Is
                 the vehicle upon a highway in an unincorporated
                 area?
            2.   Is your answer to No. 1 above the same for the
                 Dallas-Fort Worth TurnpIke as it is for other
                 highways of Texas?
       has been received.
                 In Opinion w-328, we distinguished between motor
       carrier operations and motor bus operations, and we held
       that any motor carrier transporting property for hlre over
       the highways of this State between or through two or more
       incorporated cities was subject to regulation.
                 While Opinion No. ww-328 was in answer to ques-
       tions concerning operations over the Fort Worth-Dallas Turn-
       pike, the conclusions of law set forth in such Opinion would
Colonel Homer Garrison, Jr., page 2 (WW-476)


be applicable
        ^ . to other highways in the State of Texas, and
we are OS tne opinion that there is nothing in the Motor
Carrier Act, Article glib, Revised Civil Statutes of Texas,
as amended, which gives effect to the doctrine of contigu-
ous municipalities so as to exeinptfrom regulation a carrier
operating over the highways from one city.to another, even
though such carrier at no time operates over a highway
outside of the incorporated limits of incorporated cities
and towns.
          All inter-city motor carrier operations over the
public highways of this State are subject to regulation by
the Railroad Commission of Texas.

                          SUMMARY
     1.   Article 1690b, Vernon's Penal Code, is vio-
          lated by an uncertlficated carrier hauling
          for hire who traverses a highway between incor-
          porated cities or towns, even though the opera-
          tion remains totally within corporate limits,
          so that at no time lathe vehicle upon a high-
          way in an unincorporated area.
     2.   Our answer to No.1 above is the same for the
          Dallas-Fort Worth Turnpike as it is for other
          highways iii Texas.

                             Yours very truly,
                            WILL WILSON
                            Attorney Gener



                                               orney General



                                Assistant Attorney General
    r
_       .-




             APPROVED:
             OPINION COSIMITTEE:
             Geo. P. Blnckburn, Chairman
             Ralph Rash
             &lley Eugene Fletcher
             W.O. Schulz II
             REVILG'EDFOR THX ATTORNEY (XENERAI,
             BY:
                     W.V. Ceppert